        Case 4:20-cr-00014-LGW-CLR Document 43 Filed 10/09/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

 UNITED STATES OF AMERICA,                )
                                          )
 v.                                       )    Case No. 4:20-CR-0014-LGW-CLR
                                          )
 SHARON ANN WALTON,                       )
                                          )
                Defendant.                )

                                  STATUS REPORT

         Presently pending before the Court is Defendant’s Motion for Disclosure of

Evidence Under Rule 12(B)(4) And Request for Extension of Time to File a Motion to

Suppress Said Evidence (“Motion”). Doc. 24. At a hearing on the Motion, the Court

directed counsel for the parties to meet and confer regarding Ms. Walton’s request,

under Fed. R. Crim. P. 12(b)(4), that the government provide notice of its intention to

use evidence at trial including seized documents, statements or other evidence which

may be subject to a motion to suppress.

         Undersigned counsel now submits this Status Report, after conferring with

counsel for the government. Through conferral, undersigned counsel suggested, and

counsel for the government confirmed, that the government intends to rely on at least

the following categories of evidence:

      a) Bank records related to accounts held by Ms. Walton;
      b) Electronically stored information held on Ms. Walton’s cell phone;
      c) Documents and other evidence seized during the search of Ms. Walton’s
         residence;
      d) Audio Recording of Ms. Walton’s initial statement to agents at her residence
         (approximately 3-hour interview); and
      e) Follow-up conversation(s) between agents and Ms. Walton.
      Case 4:20-cr-00014-LGW-CLR Document 43 Filed 10/09/20 Page 2 of 3



       The government maintains, however, that there is additional evidence in its

discovery file that it may or may not introduce at trial. The parties reached the

following agreement regarding this additional evidence: if (a) the government later

discloses its intent to rely on evidence not contained within one of the categories

described above, and (b) Ms. Walton moves to suppress said evidence, the government

will not raise an objection based on the timeliness of the motion. 1

       While the Motion remains under advisement, undersigned counsel submits

that the opportunity to confer with the government has narrowed the issues in

dispute and conserved judicial resources. In a similar vein, the parties are engaged

in plea negotiations concurrent with their discussion of the procedural issues raised

by the Motion.

       RESPECTFULLY SUBMITTED this 9th day of October, 2020.

                                                                   /s/ Cameron C. Kuhlman
                                                                 CAMERON C. KUHLMAN
       DUFFY & FEEMSTER, LLC                                   Georgia Bar Number: 596159
       340 Eisenhower Drive                                           Attorney for Defendant
       Suite 800, Second Floor
       Savannah, Georgia 31406
       (912) 236-6311 Telephone
       (912) 236-6423 Facsimile
       cck@duffyfeemster.com




1 The parties do not intend, by this agreement, to circumscribe the Court’s inherent authority to
control its own docket. Moreover, nothing in this agreement precludes the government from opposing
any such suppression motion on the merits.
     Case 4:20-cr-00014-LGW-CLR Document 43 Filed 10/09/20 Page 3 of 3



                          CERTIFICATE OF SERVICE
I hereby certify that on this day I have filed the foregoing using the Court’s CM/ECF
system which will cause an electronic copy to be delivered to all parties.
                                                            /s/ Cameron C. Kuhlman
                                                                Cameron C. Kuhlman
                                                               Attorney for Defendant
